Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed on 4/26/2022 is acknowledged and has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 4/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 8,722,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,861,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Ruhland et al. (WO 03/029232; previously cited); see the Office Action mailed 6/12/2020.  Ruhland teaches 1-[2-(2,4-dimethylphenylsulfanyl)-phenyl]piperazine, and its pharmaceutically acceptable acid addition salts. See Claim 11, 5" line; and page 6, lines 10 and 30, of the specification. Ruhland teach exemplary organic and inorganic salts, including hydrobromic.  Although Ruhland does not explicitly exemplify the hydrobromide salt of 1-[2-(2,4-dimethylphenylsulfanyl)-phenyl]piperazine, it would have been obvious for one of ordinary skill in the art at the time of the invention to make salts of the compound because the formation of crystalline salts of pharmaceutical compounds is well known and part of the ordinary capabilities of the artisan. The fact that the prior art of Ruhland teaches making salts of the disclosed and claimed compounds, including the instantly claimed compound, is evidence that at the time of the invention the formation of salts of pharmaceutical compounds was well known and part of the ordinary capabilities of the artisan. Additionally, it would have been obvious because the artisan would have recognized that different salts of a compound can affect the solubility and bioavailability of pharmaceutical compounds. 
However, Ruhland does not teach, suggest, or render obvious the instantly claimed crystalline forms of the hydrobromide salt of 1-[2-(2,4-dimethylphenylsulfanyl)-phenyl]piperazine, characterized by the XRPD patterns show in any of instant Figures 2-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629